*414RESOLUCIÓN
Atendida la Moción de Renuncia a Representación Legal, de 2 de octubre de 2006, se declara “con lugar”, como se pide.
Evaluada la Moción en Cumplimiento de Orden, de 29 de septiembre de 2006, presentada por la Oficina de Inspección de Notarías, y la Moción Informando Estado del Caso, de 6 de octubre de 2006, presentada por el Procurador General, se ordena la reinstalación del Ledo. Carmelo Campos Cruz sólo al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo